I dissent.
In my opinion this is a case in which it may be said the employee's mission for his employer at the time of his injury was the "major factor in the journey." It was found that "he sustained a fracture of the hip by reason of accidentally slipping and falling upon the floor of his own home as he was in the act of leaving it during the noon hour in order to return to the premises of employment, several blocks away, which he had quit about two hours previously in order to make certain exacting computations of prices, required by his employment, under the conditions of quiet offered by his home and not available at the place or vicinity of employment, and which computations he had finished just prior to partaking of a hurried luncheon immediately before starting for the place of employment." The evidence offered on behalf of the employee, which is not contradicted, discloses that the employee often, with the full permission and authority of his superior in the company, took data home to figure prices from; that it was necessary he have a quiet place in which *Page 592 
to do that particular work; that the office was too noisy and that he had no place other than his home in which he could work quietly. He frequently would take the papers to his residence during the day, complete the work and return to the office. It is not questioned that it was proper for him to do the figuring at home on the day of the accident, and it does not appear that he was customarily required to take his lunch at any particular time. On the contrary, it does appear that his time was his own and that he came and went as he pleased, working at such hours as he saw fit.
On this occasion he had, an hour and a half before eating, gone home for the purpose of doing the figuring. It was not his custom to go home to lunch; he did so only five or six times a month and he testified that on the day in question he would have taken lunch in a restaurant down-town had he not gone home on his employer's business. That his lunch on that day was a matter of minor import is shown by the fact that he ate only a piece of bread and cheese; that he got ready to go back to the office, washed his hands, ate lunch and started, all in less than half an hour.
From these facts it seems clear that this is not similar to an ordinary case wherein an employee is injured while on his way to or from work, or while out at his meals. In the case at bar the employee, as part of his duty, had gone to the office, procured the papers on which he was to work and had proceeded to his home because of the necessity of figuring on the prices in quiet. It was also necessary for him to return to the office with the completed calculations. If the figuring had been done at any time of the day, either at the office or at his home, and no other element were present, it would not be claimed the employer was not liable. It is conceded that if he had not stopped to eat the accident would be brought within the provisions of the act. It is asserted that because the employee had stopped to take lunch, the time of taking which was within his own volition, what followed was not in the course of and did not arise out of his employment and that the return trip was at his own risk. I know of no other authority which goes to this extent. This is not a case where the employee has departed from the course of travel for purposes of his own. The *Page 593 
rights of the employer were not prejudiced in any way by the incident of the lunch, for when the employee picked up the papers to leave he started for the door just as he would have done had he left the house without stopping to eat. It is not claimed that the act of eating was an efficient cause of the accident, and the risk was the same whether he ate or not. But because he may have deviated slightly, notwithstanding such deviation was in no way connected with the injury and he had resumed his employment when the accident occurred, it is held the rest of the journey would be at his own risk. In other words, it is held that because there may not have been an unbroken line of action by the employee after the figuring was completed he must be denied compensation for his injury. Under the rule laid down in the majority opinion it would be difficult to conceive of a case where the slightest lack of continuity in the work in hand would not relieve the employer of liability. Such a result is entirely opposed to the spirit of the compensation act and tends to a subversion of its beneficent purposes.
Rehearing denied.
All the Justices concurred except Lawlor, J., and Seawell, J., who dissented.